Citation Nr: 0020884	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a separate additional rating for scar, right 
temporoparietal area, residual of head injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1970 to March 
1971.

The veteran has service-connected disability from residuals 
of skull fracture, including headaches.  In September 1996, 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) entered an Order granting a joint 
motion of the Secretary of the Department of Veterans Affairs 
and the veteran.  Among the matters addressed in the joint 
motion was the veteran's entitlement to an additional 
separate rating for a scar on his right temple area which was 
also a residual of the injury which resulted in his skull 
fracture.  In an August 1997 remand of this matter, the Board 
of Veterans' Appeals (Board) identified the issue of 
entitlement to a separate rating for a scar on the veteran's 
right temple which is a residual of the in-service injury 
which caused his skull fracture.  The RO was instructed to 
adjudicate such issue pursuant to the Court's ruling in 
Esteban v. Brown, 6 Vet. App. 254 (1994).

This matter was remanded again to the RO by the Board in 
November 1998, after the RO failed to address the issue of 
entitlement to a separate additional rating for the scar on 
the veteran's right temple.  In September 1999, the veteran 
was provided a supplemental statement of the case which 
characterized the issue as entitlement to service connection 
for scar formation on the right temporoparietal area.  The 
issue was then denied on the basis that the scar, located on 
the right temporoparietal area, was not a disabling condition


FINDING OF FACT

The veteran has a well healed, well nourished, nondisfiguring 
scar on the right temporoparietal area of his head which is a 
residual of the in- service skull fracture and which is not 
painful or tender, and which causes no functional impairment.


CONCLUSIONS OF LAW

1.  The right temporoparietal area scar is a residual of the 
skull fracture incurred in service.  38 U.S.C.A. § 1110 (West 
1991).

2.  The criteria for a separate compensable schedular rating 
for scar, right temporoparietal area, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804,7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the case, certain matters 
should be clarified.  The veteran has been service connected 
for residuals of skull fracture for many years.  However, the 
several rating decisions which note this fact have not stated 
specifically that the residuals include a right 
temporoparietal scar.  Nonetheless, there is no dispute that 
the scar is a service connected disability.  Both the Court, 
in the joint motion of September 5, 1996, and the Board, in 
the remand appended to the decision in November 1998, state 
that the scar was the result of the service connected skull 
fracture.

Since both the Court and the Board have conceded that the 
right temporoparietal 
scar is a service connected disability, the RO's decision to 
the contrary, as reflected in the last supplemental statement 
of the case, is somewhat confounding.  Moreover, careful 
reading of that decision shows that the RO does not dispute 
the existence of the scar, or even its relationship to the 
skull fracture, but predicates its denial on the fact that 
the scar is not compensably disabling.  The RO has, 
therefore, actually addressed the issue before the Board, 
that is, whether the veteran is entitled to a separate 
compensable rating fore the scar.  This is the issue, then, 
that will addressed in the decision that follows.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1995).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1995).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1995).

Service medical records show that the veteran sustained a 
skull fracture in the right temporal area while playing foot 
ball in April 1970.  He was admitted to a hospital and 
underwent surgery to elevate the depressed area of the skull.  
The size of the depressed area was six by seven centimeters. 

The veteran was granted entitlement to service connection for 
residuals of depressed skull fracture by a May 1971 rating 
decision.  However, that rating decision did not consider 
whether the veteran was entitled to a separate disability 
rating for separate manifestations of the same disorder, such 
as disability associated with the scar on his head.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

During a VA examination in June 1993, the veteran's skin was 
reported as normal.  When the veteran testified before a 
hearing officer at the RO in August 1994, he did not have 
complaints associated with the scar over his right 
temporoparietal area.  However, during VA outpatient 
treatment in September 1994, an examiner noted that the 
veteran had a scar on the right temple area which was 
hypersensitive to touch.

The scar on the veteran's head was examined by a VA examiner 
in April 1998.  The examiner noted that the veteran had a 
full head of hair and that the scar was not visible and would 
remain so unless the veteran were to shave his head.  The 
scar, located on the right temporoparietal area, measured 
five and one-half inches and was in the configuration of a 
backward question mark.  The scar was not tender.  It was not 
infected.  It was not disfiguring.  It was not attached to 
any underlying structures.  The examiner commented that a 
photograph of the scar was not feasible because it was 
totally buried by hair.

The RO has considered whether the veteran has separate 
compensable disability associated with the scar on his right 
temporoparietal area by utilizing Diagnostic Code 7800.  
Under that diagnostic code, slight disfiguring scars on the 
head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

It is clear from the record that because the scar is not 
visible, is not even slightly disfiguring.  Therefore, an 
additional separate rating pursuant to Diagnostic Code 7800 
is not warranted.

The Board has also considered the veteran's disability from 
the scar on his head in the context of the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999).  Under Diagnostic Code 7803, poorly nourished or 
repeatedly ulcerative scars are assigned a 10 percent rating.  
Under Diagnostic Code 7804, superficial scars that are tender 
or painful on objective demonstration are assigned a 10 
percent disability rating.  Under Diagnostic Code 7805, scars 
that are not poorly nourished, repeatedly ulcerative, nor 
painful or tender, are rated on the basis of functional 
impairment associated with such scars.  However, in this 
case, there is no evidence that the veteran's scar on the 
head is poorly nourished, repeatedly ulcerative, tender, or 
painful.  Nor is there any indication that such scar causes 
any functional impairment.

The Board has considered the entire record, including the 
transcript of the veteran's testimony in August 1994 and 
October 1997.  There is nothing in the record which suggests 
that such testimony is not credible.  However, the testimony 
does not suggest that the veteran's disability from the scar 
on the right side of his head has associated compensable 
disability.

The Board has noted that in its September 1999 supplemental 
statement of the case, the RO characterized the issue as 
entitlement to service connection for scar formation, right 
temporoparietal area.  In fact, the issue is entitlement to 
an additional separate rating for the scar as a manifestation 
of the residuals of the in-service head injury.  However, the 
Board finds no prejudice to the veteran from the RO's 
characterization of the issue, as it is apparent from the 
supplemental statement of the case, that the RO considered 
the rating criteria and adjudicated that claim as one for a 
separate rating for the scar.

The Board finds that the veteran has a well healed, well 
nourished, nondisfiguring scar on the right temporoparietal 
area of his head which is not objectively painful or tender, 
and which causes no limitation on function of an affected 
part.  Therefore, the Board concludes that the criteria for a 
separate compensable rating for such scar are not met.

In reaching its decision, the Board has considered the 
history of the disability in question as well as the current 
clinical manifestations and the effect the disabilities may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2 (1999).  The original injury has been reviewed and 
the functional impairment that can be attributed to pain or 
weakness has been taken into account.  See DeLuca v. Brown, 
8 Vet App 202 (1995).  The Board has also considered the 
provisions of 38 C.F.R. § 4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  However, without evidence that the 
veteran has a disfiguring scar, or scar that is tender, 
painful, poorly nourished, ulcerative, or which results in 
functional impairment, his disabilities from the scar on the 
right side of his head, as discussed above, do not 
approximate the criteria for a 10 percent schedular 
evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Compensable schedular ratings are 
available for residual scars, but the medical evidence 
reflects that the manifestations needed for such ratings are 
not present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for the disorder under 
consideration, nor is it shown that he requires frequent 
treatment, or that such disorder markedly interferes with 
employment.  There is no evidence that the impairments 
resulting solely from the right temporoparietal scar warrants 
extra-schedular consideration.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

An separate additional rating for scar over the right 
temporoparietal area of the skull is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

